     Case 2:20-cv-00207-JTN-MV ECF No. 5 filed 10/21/20 PageID.92 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

FRANCIS MICHAEL NUTTING,

                       Petitioner,                       Case No. 2:20-cv-207

v.                                                       Honorable Janet T. Neff

CONNIE HORTON,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
     Case 2:20-cv-00207-JTN-MV ECF No. 5 filed 10/21/20 PageID.93 Page 2 of 14




                                                   Discussion

I.      Factual allegations

                 Petitioner Francis Michael Nutting is incarcerated with the Michigan Department

of Corrections at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County,

Michigan. On July 7, 2015, Petitioner pleaded guilty in the Emmet County Circuit Court to three

counts of third-degree criminal sexual conduct (CSC-III), in violation of Mich. Comp. Laws

§ 750.520d. On August 18, 2015, the court sentenced Petitioner as a second habitual offender to

concurrent prison terms of 10 years to 22 years, 6 months on two of the CSC-III counts and 14

years, 11 months to 22 years, 6 months on the third count.

                 Petitioner directly appealed his sentences.1 In his appeal brief, he described the

proceedings before his plea as follows:

        Defendant-Appellant, Francis Nutting was charged with nineteen counts [of]
        Criminal Sexual Conduct First, MCL. 750.520B2B, and eleven counts of Criminal
        Sexual Conduct Second, MCL. 750.520C2B as a Habitual Offender Fourth for
        alleged offenses that occurred between 2007 and 2014.

        On August 11th, 2014 Mr. Nutting was arrested on a bench warrant for failing to
        appear on a charge of DWLS and interviewed by police about the instant
        allegations. Mr. Nutting admitted he lived with the Jamrozs for five years and
        babysat their children. Mr. Nutting denied [t]he allegations of sexual abuse, and
        stated he would take a polygraph. (PSR p. 5).

        Subsequently, before any charges were filed Mr. Nutting went to Kentucky. He
        was arrested on January 30, 2015 in Kentucky. He refused to sign the extradition
        and was extradited to Michigan.

        On May 21st, 2015 Mr. Nutting appeared for a polygraph examination and in a post
        interview told the examiner he had sex with [one of the victims] on one occasion.
        He denied all the other allegations. (PSR)




1
 Before seeking leave to appeal, Petitioner filed a motion to correct an invalid sentence (ECF No. 1-1, PageID.16-
22), based on the trial court’s failure to give Petitioner appropriate credit for the days he was jailed prior to his
conviction. The parties stipulated to the proper credit and Petitioner’s sentence was adjusted accordingly. Then,
Petitioner filed his delayed application for leave to appeal his sentences.

                                                         2
  Case 2:20-cv-00207-JTN-MV ECF No. 5 filed 10/21/20 PageID.94 Page 3 of 14




(Pet’r’s Appeal Br., ECF No. 1-2, PageID.30.) Petitioner appeared in the trial court on July 7,

2015, and agreed to plead guilty to three counts of CSC-III as a second habitual offender. (Id.)

As part of his plea, Petitioner “admitted to molesting three young girls under [the age of] thirteen.”

(Id.) The trial court described Petitioner’s admissions at the plea hearing a little differently:

       In his written plea agreement and in sworn testimony at this plea hearing, Defendant
       admitted to sexually molesting the three victims when they were under 13 years
       old. He admitted having intercourse with two of them, and performing cunnilingus
       on the other. Thus, while his plea was to CSC third degree, Defendant admitted
       facts showing he was guilty of first degree CSC.

(Emmet Cnty. Cir. Ct. Op. and Order, ECF No. 1-4, PageID.72.) Petitioner does not dispute the

accuracy of the trial court’s description.

               Petitioner described the sentencing process as follows:

       Prior to sentencing a Presentence Report was prepared in which Mr. Nutting
       admitted having sex with [one victim] one time, and [another victim] one time but
       stated that is all he did. (PSR p. 6)

       On August 18th, 2015 Mr. Nutting appeared for sentencing. The sentencing
       guidelines were scored CV with a range of 51 to 106 months including a 10 point
       scoring under Offense Variable Nineteen for Interference with the administration
       of justice for leaving the State of Michigan before charges were brought.

       At sentencing defense counsel challenged the scoring under Offense Variable
       Nineteen arguing Mr. Nutting left the State of Michigan to find work in Kentucky.
       (S p. 5)

       The prosecution argued the[re] was a report of a woman [saying] she helped Mr.
       Nutting to go to Kentucky and that he stated it was to get away from the police.
       (Sp. 5).

       Mr. Nutting denied he left Michigan to get away from police. (S p. 5)

       The trial court denied the challenge to OV 19 finding Mr. Nutting was aware he
       was under investigation for serious charges when he left Michigan, and he
       subsequently admitted molesting the girls, and there was [a] report [that] Ms.
       McGovern told police she drove Mr. Nutting to the state border when Mr. Nutting
       learned the police were looking for him. (S 7).

       The prosecution argued for a guideline departure and asked the court to impose the
       maximum possible sentence under the statute of 178 months. (S p. 10-11)

                                                  3
  Case 2:20-cv-00207-JTN-MV ECF No. 5 filed 10/21/20 PageID.95 Page 4 of 14




       The trial court found Mr. Nutting admitted intercourse with two of the girls, and
       oral sex with the other. The plea agreement included nineteen counts of criminal
       sexual conduct first, and Mr. Nutting’s statements were not credible. (S p. 13)

       The court found reasons for an upward departure from the guidelines noting
       defendant received a substantial benefit from the plea agreement because he
       admitted to having intercourse with two of the young girls, and oral sex with the
       other and their allegations are he did this repeatedly over an extended period of time
       on numerous occasions. (S p. 13)

       The court found Mr. Nutting was forced to come to justice for only three of the
       events, but his own admissions indicate he is guilty of more serious conduct that
       that to which he pled. (S p.13). In addition, Mr. Nutting tries to minimize his
       culpability in a ridiculous fashion which was another reason for departure. (Sp. 13)

(Pet’r’s Appeal Br., ECF No. 1-2, PageID.30-31.)          Petitioner’s description of the sentence

proceedings in his initial appeal brief are of significance because they are very different than the

description of the proceedings that supports the issues he raises in his petition.

               In his first appeal, Petitioner argued that the trial court’s upward departure with

regard to his minimum sentence was unreasonable. By order entered January 7, 2016, the

Michigan Court of Appeals remanded to the trial court for further proceedings consistent with the

process set forth in People v. Lockridge, 870 N.W.2d 502 (2015), and United States v. Crosby, 397

F.3d 103 (2d Cir. 2005). See People v. Nutting, No. 330413 (Mich. Ct. App. Jan. 7, 2016),

available at http://publicdocs.courts.mi.gov/coa/public/orders/2016/330413(9)_order.pdf.          On

remand, the trial court concluded it would have sentenced Petitioner to the same sentence under

discretionary guidelines and that the scoring of Offense Variable 19 was correct. Petitioner sought

leave to appeal that decision, raising the same issues he had raised in his initial appeal. (Pet., ECF

No. 1, PageID.2.)

               By order entered October 25, 2016, the Michigan Court of Appeals denied leave to

appeal “for lack of merit in the grounds presented.” People v. Nutting, No. 334803 (Mich. Ct.

App. Oct. 25, 2016) available at http://publicdocs.courts.mi.gov/coa/public/orders/2016/


                                                  4
  Case 2:20-cv-00207-JTN-MV ECF No. 5 filed 10/21/20 PageID.96 Page 5 of 14




334803(10)_order.pdf. Petitioner sought leave to appeal that decision in the Michigan Supreme

Court. That court denied leave by order entered October 31, 2017. People v. Nutting, 902 N.W.2d

613 (Mich. 2017).

               Petitioner then returned to the trial court. He filed a motion for relief from judgment

raising the following issue:

               The trial judge violated Defendant’s due process rights by punishing him
               for exercising his right to challenge extradition by way of impermissibly
               scoring OV 19 which injected inaccurate information into the proceeding
               increasing the guidelines making the sentence harsher.

Pet’r’s Mot. for Relief from J., ECF No. 1-4, PageID.39.) The trial court issued an opinion and

order denying relief because Petitioner had challenged the scoring of offense variable 19 on direct

appeal and lost. (Emmet Cnty. Cir. Ct. Op. and Order, ECF No. 1-4, PageID.72-74.) The trial

court specifically stated, however, that the court rejected Petitioner challenge, not because he

fought extradition, but because “he attempted to interfere with the administration of justice by

fleeing the state when he was fully aware that he was under investigation for having sex with

underage girls.” (Id., PageID.72.)

               Petitioner sought leave to appeal the trial court’s decision in the Michigan Court of

Appeals and then the Michigan Supreme Court. Those courts denied leave by orders entered June

14, 2019, and February 4, 2020, respectively.

               On September 25, 2020, Petitioner filed his habeas corpus petition raising two

grounds for relief, as follows:

               The trial court abused its discretion in imposing the maximum sentence
               which was excessive and unreasonable, and resentencing is required.

               The trial judge violated the Defendant’s due process rights by punishing
               him for exercising his right to challenge extradition by way of
               impermissibly scoring OV 19 which injected inaccurate information into
               the proceeding increasing the guidelines making the sentence harsher.


                                                 5
      Case 2:20-cv-00207-JTN-MV ECF No. 5 filed 10/21/20 PageID.97 Page 6 of 14




(Pet., ECF No. 1, PageID.5, 7.)

II.      AEDPA standard

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. 312, 316 (2015) (internal quotation omitted).

               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v.

Rodgers, 569 U.S. 58, 64 (2013); Parker v. Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly

established Federal law” does not include decisions of the Supreme Court announced after the last

adjudication of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the

inquiry is limited to an examination of the legal landscape as it would have appeared to the

Michigan state courts in light of Supreme Court precedent at the time of the state-court
                                                 6
  Case 2:20-cv-00207-JTN-MV ECF No. 5 filed 10/21/20 PageID.98 Page 7 of 14




adjudication on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene,

565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

575 U.S. at 316 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words, “[w]here

the precise contours of the right remain unclear, state courts enjoy broad discretion in their

adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

               The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656. This

presumption of correctness is accorded to findings of state appellate courts, as well as the trial

court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407 n.4

(6th Cir. 1989).




                                                   7
   Case 2:20-cv-00207-JTN-MV ECF No. 5 filed 10/21/20 PageID.99 Page 8 of 14




III.    Discussion

        A.      Excessive and unreasonable sentence

                “[A] federal court may issue the writ to a state prisoner ‘only on the ground that he

is in custody in violation of the Constitution or laws or treaties of the United States.’” Wilson v.

Corcoran, 562 U.S. 1, 5 (2010) (quoting 28 U.S.C. § 2254(a)). A habeas petition must “state facts

that point to a ‘real possibility of constitutional error.’” Blackledge v. Allison, 431 U.S. 63, 75 n.7

(1977) (quoting Advisory Committee Notes on Rule 4, Rules Governing Habeas Corpus Cases).

The federal courts have no power to intervene on the basis of a perceived error of state law. Wilson,

562 U.S. at 5; Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Estelle v. McGuire, 502 U.S. 62, 67-

68 (1991); Pulley v. Harris, 465 U.S. 37, 41 (1984). Claims concerning the improper application

of sentencing guidelines are state-law claims and typically are not cognizable in habeas corpus

proceedings. See Hutto v. Davis, 454 U.S. 370, 373-74 (1982) (federal courts normally do not

review a sentence for a term of years that falls within the limits prescribed by the state legislature);

Austin v. Jackson, 213 F.3d 298, 301-02 (6th Cir. 2000) (alleged violation of state law with respect

to sentencing is not subject to federal habeas relief). Therefore, to the extent Petitioner claims that

the trial court scored Offense Variable 19 incorrectly under state law, his claim is not cognizable

on habeas review.

                Moreover, to the extent Petitioner intends to suggest that his sentence was

disproportionate under People v. Milbourn, 461 N.W.2d. 1 (Mich. 1990), or unreasonable under

People v. Steanhouse, 902 N.W.2d 327 (Mich. 2017), he fails to raise a cognizable habeas claim.

In Milbourn, the Michigan Supreme Court held that a sentencing court must exercise its discretion

within the bounds of Michigan’s legislatively prescribed sentence range and pursuant to the intent

of Michigan’s legislative scheme of dispensing punishment according to the nature of the offense

and the background of the offender. Milbourn, 461 N.W.2d at 9-10; People v. Babcock, 666

                                                   8
  Case 2:20-cv-00207-JTN-MV ECF No. 5 filed 10/21/20 PageID.100 Page 9 of 14




N.W.2d 231, 236 (Mich. 2003). Nearly three decades later, in Steanhouse, Michigan Supreme

Court held that a sentencing court’s departure from the sentencing guidelines is unreasonable if

the court abused its discretion. Steanhouse, 902 N.W.2d at 335. The proper test for determining

whether the sentencing court abused its discretion, it held, is found in Milbourn’s proportionality

analysis. Id. In other words, a sentence departing from the guidelines is unreasonable if it is

disproportionate. Clarifying its holding, the Steanhouse court expressly rejected adopting factors

used by the federal courts. Id. It is plain that Milbourn, and thus Steanhouse, were decided under

state, not federal, principles. See Lunsford v. Hofbauer, No. 94-2128, 1995 WL 236677, at * 2

(6th Cir. Apr. 21, 1995); Atkins v. Overton, 843 F. Supp. 258, 260 (E.D. Mich. 1994). As

previously discussed, a federal court may grant habeas relief solely on the basis of federal law and

has no power to intervene on the basis of a perceived error of state law. See Wilson, 562 U.S. at

5; Bradshaw, 546 U.S. at 76; Pulley, 465 U.S. at 41. Thus, any claim based on Milbourn and

Steanhouse is not cognizable in a habeas corpus action.

               Moreover, any claim that Petitioner’s sentence was disproportionate under the

Eighth Amendment is without merit. The United States Constitution does not require strict

proportionality between a crime and its punishment. Harmelin v. Michigan, 501 U.S. 957, 965

(1991); United States v. Marks, 209 F.3d 577, 583 (6th Cir. 2000). “Consequently, only an extreme

disparity between crime and sentence offends the Eighth Amendment.” Marks, 209 F.3d at 583;

see also Lockyer v. Andrade, 538 U.S. 63, 77 (2003) (gross disproportionality principle applies

only in the extraordinary case); Ewing v. California, 538 U.S. 11, 36 (2003) (principle applies only

in “‘the rare case in which a threshold comparison of the crime committed and the sentence

imposed leads to an inference of gross disproportionality’”) (quoting Rummel v. Estelle, 445 U.S.

263, 285 (1980)). A sentence that falls within the maximum penalty authorized by statute



                                                 9
 Case 2:20-cv-00207-JTN-MV ECF No. 5 filed 10/21/20 PageID.101 Page 10 of 14




“generally does not constitute ‘cruel and unusual punishment.’” Austin v. Jackson, 213 F.3d 298,

302 (6th Cir. 2000) (quoting United States v. Organek, 65 F.3d 60, 62 (6th Cir. 1995)). Further,

“[f]ederal courts will not engage in a proportionality analysis except in cases where the penalty

imposed is death or life in prison without possibility of parole.” United States v. Thomas, 49 F.3d

253, 261 (6th Cir. 1995). Petitioner was not sentenced to death or life in prison without the

possibility of parole, and his sentence falls within the maximum penalty under state law.

Petitioner’s sentence therefore does not present the extraordinary case that runs afoul of the Eighth

Amendment’s ban on cruel and unusual punishment.

               Although the statement of Petitioner’s ground for relief focuses on the duration of

his sentence as the constitutional infirmity, his statement of supporting facts suggests a different

problem. In describing the facts that support his claim, Petitioner presents reasons why the trial

court was wrong when it concluded that Petitioner fled the state because he was under investigation

for having sex with underage girls. (Pet., ECF No. 1, PageID.5-6.)

               A sentence may violate due process if it is based upon material “misinformation of

constitutional magnitude.” Roberts v. United States, 445 U.S. 552, 556 (1980; see also United

States v. Tucker, 404 U.S. 443, 447 (1972); Townsend v. Burke, 334 U.S. 736, 741 (1948). To

prevail on such a claim, the petitioner must show (1) that the information before the sentencing

court was materially false, and (2) that the court relied on the false information in imposing the

sentence. Tucker, 404 U.S. at 447; United States v. Stevens, 851 F.2d 140, 143 (6th Cir. 1988);

United States v. Polselli, 747 F.2d 356, 358 (6th Cir. 1984). A sentencing court demonstrates

actual reliance on misinformation when the court gives “explicit attention” to it, “found[s]” its

sentence “at least in part” on it, or gives “specific consideration” to the information before

imposing sentence. Tucker, 404 U.S. at 444, 447.



                                                 10
 Case 2:20-cv-00207-JTN-MV ECF No. 5 filed 10/21/20 PageID.102 Page 11 of 14




                   But Petitioner does not identify any false information on which the trial court relied

when it concluded that Petitioner fled the state and thereby interfered with the administration of

justice. Instead, Petitioner disagrees with the inferences the judge drew regarding why Petitioner

left the state.

                   The fact that the judge drew inferences from conflicting evidence as to why

Petitioner left the state, even if Petitioner does not agree with those inferences, does not suffice to

show that the court relied upon false information. See Carrington v. Sloan, No. 17-3709, 2018

WL 3244026, at *2 (6th Cir. Jan. 8, 2018) (“[Petitioner’s disagreement with the trial court’s view

of the evidence does not establish that the trial court based its sentencing decision on materially

false information.”) (citing Townsend, 334 U.S. at 741); Smoot v. Woods, No. 16-2443, 2017 WL

4899812, at *7 (6th Cir. Jul. 3, 2017) (“[Petitioner’s] disagreement with the state courts’ view of

the evidence does not establish that the trial court based its sentencing decision on materially false

information.”). As a result, with regard to the offense variable scoring, Petitioner has failed to

demonstrate that the state courts’ rejection of his claim is contrary to, or an unreasonable

application of, clearly established federal law. Moreover, with regard to the underlying finding of

fact, Petitioner has failed to show that the finding is unreasonable on the record. Indeed,

Petitioner’s initial appeal brief describes evidence that supports the trial court’s conclusion.

(Pet’r’s Appeal Br., ECF No. 1-2, PageID.30-31.) Accordingly, Petitioner is not entitled to relief

on his first habeas challenge.

        B.         Petitioner’s opposition to extradition as the basis for scoring OV 19

                   Petitioner’s second ground for habeas relief depends on the following statement by

the trial judge:

        Defendant fled Michigan three weeks after his initial interview for very serious
        crimes. He left after he agreed to a polygraph which he failed to attend. When
        Defendant was found in Kentucky he fought extradition and Governor’s warrant
                                                    11
 Case 2:20-cv-00207-JTN-MV ECF No. 5 filed 10/21/20 PageID.103 Page 12 of 14




       had to be issued to bring him back to Michigan. Clearly, Defendant’s efforts to
       evade further investigation and arrest for his crimes interfered with the
       administration of justice.

(Pet’r’s Br. in Support of Mot. for Relief from J., ECF No. 1-3, PageID.48) (emphasis supplied by

Petitioner). Petitioner claims that the trial court may not consider Petitioner’s opposition to

extradition when sentencing Petitioner because it is Petitioner’s due process right to fight

extradition.

               Although Petitioner accurately points out that the court mentioned Petitioner’s

opposition to extradition in his explanation of his scoring decision, it is not at all clear from the

quoted statement that the court relied on that opposition to score Offense Variable 19. Rather, the

court relied on Petitioner’s efforts to evade investigation and arrest. Evading investigation and

arrest describes Petitioner’s behavior in fleeing the state to avoid a polygraph, not opposing

extradition. There is nothing about opposing extradition that evades investigation or arrest. It may

have delayed the prosecution, but nothing more. The court made no mention of delay as a reason

to score 10 points for Offense Variable 19. Moreover, when denying Petitioner’s motion for relief

from judgment, the court made clear that Petitioner earned the 10 points by fleeing the state when

he was aware that he was under investigation for having sex with teenage girls. (Emmet Cnty. Cir.

Ct. Op. and Order, ECF No. 1-4, PageID.72.) Indeed, that is exactly how Petitioner described the

trial court’s reasoning in his initial appeal brief. (Pet’r’s Appeal Br., ECF No. 1-2, PageID.31)

(“The sentencing guidelines were scored . . . including a 10 point scoring under Offense Variable

Nineteen for interference with the administration of justice for leaving the State of Michigan before

charges were brought.”).

               The trial court rejected Petitioner’s challenge—his claim that the scoring was

unconstitutional because it was based on Petitioner’s exercise of a constitutional right—because

the court did not score Offense Variable 19 based on Petitioner’s opposition to extradition. The
                                                 12
 Case 2:20-cv-00207-JTN-MV ECF No. 5 filed 10/21/20 PageID.104 Page 13 of 14




court scored the variable instead based on Petitioner fleeing the state. Petitioner has failed to

demonstrate that the trial court’s factual determination is unreasonable on this record, nor has

Petitioner shown that the trial court’s rejection of the claim is contrary to, or an unreasonable

application of, clearly established federal law. Accordingly, Petitioner has failed to demonstrate

that he is entitled to habeas relief on this claim.

IV.     Certificate of Appealability

                Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

                The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Id. “A petitioner satisfies this standard by demonstrating that . . .

jurists could conclude the issues presented are adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the Court

may not conduct a full merits review, but must limit its examination to a threshold inquiry into the

underlying merit of Petitioner’s claims. Id.

                The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner
                                                      13
 Case 2:20-cv-00207-JTN-MV ECF No. 5 filed 10/21/20 PageID.105 Page 14 of 14




a certificate of appealability. Moreover, although Petitioner has failed to demonstrate that he is in

custody in violation of the Constitution and has failed to make a substantial showing of the denial

of a constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                            Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.




Dated:    October 21, 2020                            /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 14
